Citation Nr: 1010153	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  08-19 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial, compensable disability rating for 
service-connected skin cancer with residual scars.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from March 1942 to August 
1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2007 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) above.  

In November 2009, the Veteran testified before the 
undersigned Acting Veterans Law Judge at a Travel Board 
hearing.  A transcript of the hearing is associated with the 
claims file.  

The Board notes that, at the hearing, the Veteran testified 
that his ionizing radiation exposure has led to loss of hair.  
He was also unclear as to whether he had visual problems and 
other aspects of disability for which service connection was 
being sought.  The RO is requested to contact the Veteran and 
his representative to clarify whether he seeks to raise any 
additional service connection claims.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence of record demonstrates that the Veteran's 
service-connected skin cancer with residual scars is 
manifested by repeated ulceration affecting five areas of his 
head and face that are painful, discolored, and occasionally 
become open, raw lesions with visible deformity of the lips 
and nasal area with unstable scarring on the left face 
towards the left ear, the top portion of the right ear, the 
right temple area and upper cheek.  



CONCLUSION OF LAW

The schedular criteria for an initial 30 percent disability 
rating under Diagnostic Code (DC) 7800, a separate 10 percent 
rating under DC 7803, and a separate 10 percent rating under 
DC 7804, for service-connected skin cancer with residual 
scars have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. § 4.118, DCs 7800-05, 7813 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

Here, the Veteran is challenging the initial disability 
rating assigned following the grant of service connection.  
In Dingess, the Court of Appeals for Veterans Claims (Court) 
held that in cases where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. Id. 
at 490-91.  In this case, the RO sent the Veteran a letter 
before the grant of service connection that informed him of 
the information and evidence needed to substantiate his 
claim.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The RO has obtained 
the Veteran's VA outpatient treatment records and the Veteran 
was afforded VA examinations in May 2007 and March 2008.  The 
Veteran has submitted a private medical examination report, 
and provided an opportunity to set forth his contentions at 
the hearing before the undersigned in November 2009.  

The lay and medical evidence in this case establishes that 
the Veteran's skin cancer symptomatology experiences periods 
of exacerbations and remissions.  This Veteran is 91 years 
old, and this Acting Veterans Law Judge had extensive 
conversations with the Veteran and his representative 
regarding the disposition of this case.  Even a cursory 
review of the transcript indicates that the Veteran and his 
representative desire a final decision in his case at this 
time.  The Board notes that the Veteran and his 
representative are entirely capable of providing lay 
descriptions of the Veteran's skin symptomatology, including 
the characteristics of painfulness, open lesions, the 
affected areas involved and the approximate measurement of 
the affected areas.  The Board finds that all of this 
testimony is credible.  The only unfavorable aspect in this 
holding according to the stipulated facts is whether a 30 or 
50 percent rating may be applied under 7800.  See Transcript 
of Veteran's November 2009 Board Hearing, pp. 22, 26.

Overall, the Board finds sufficient lay and medical evidence 
to decide the case at this time.  Furthermore, based upon 
agreement of the parties at the November 2009 hearing and the 
Veteran's advanced age, it would be prejudicial to the 
Veteran to delay deciding this case for any further 
examination findings given the agreed stipulated facts and 
minor disagreement as to one single finding.  However, even 
that finding, namely gross distortion, is not entirely in 
dispute.  See Transcript of Veteran's November 2009 Board 
Hearing, pp. 22, 26.  In short, the Board promised the 
Veteran an expeditious and fair decision in this case, and it 
is this Acting Veterans Law Judge's duty to meet the 
expectations and wishes of the Veteran.

Significantly, it appears that all obtainable evidence 
identified by the Veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist the Veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, the Board finds that VA has satisfied its duty 
to assist the Veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.

Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2009).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Service connection for skin cancer with residual scars on the 
right upper lip, left cheek, and right side of the back and 
neck was established in May 2007, and the RO assigned a 
noncompensable (zero percent) disability rating under 
38 C.F.R. § 4.118, Diagnostic Code (DC) 7833, effective 
October 17, 2001.  

The Veteran has asserted that his service-connected residual 
skin cancer disability warrants a higher disability rating.  

As noted, the Veteran's service-connected residual skin 
cancer disability is currently rated under DC 7833, which 
provides that vitiligo warrants a noncompensable (zero 
percent) disability rating with no exposed areas affected and 
a 10 percent rating with exposed areas affected.  Without 
finding any error in the RO's determination, the Board finds 
the Veteran's service-connected disability is more 
appropriately rated under the criteria for evaluation of skin 
disabilities, particularly DCs 7800, 7803, and 7804, given 
the findings discussed below.  

The Board notes that, during the pendency of the Veteran's 
claim and appeal, amendments were made to the criteria for 
rating the skin, effective August 30, 2002.  See 67 Fed. Reg. 
49,596 (July 31, 2002) (codified at 38 C.F.R. § 4.118, DCs 
7800 to 7833 (2002)).  Generally, in a claim for an increased 
rating, where the rating criteria are amended during the 
course of an appeal, the Board considers both the former and 
current schedular criteria because, should an increased 
rating be warranted under the revised criteria, that award 
may not be made effective before the effective date of the 
change.  See also VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (Apr. 10, 2000); 38 U.S.C.A. § 5110(g); 
38 C.F.R. § 3.114.  

The Board further notes that, during the pendency of this 
appeal, VA issued a clarifying final rule for evaluating scar 
disabilities at 73 Fed. Reg. 54708 (Sept. 23, 2008).  
However, these amendments only apply to applications received 
by VA on or after October 23, 2008, or if the Veteran 
expressly requests consideration under the new criteria, 
which he has not done here.  Therefore, the Board has no 
authority to consider these revisions in deciding this claim.  
VAOPGCPREC 3-00; 38 U.S.C.A. § 5110(g).

Prior to August 2002, the criteria of DC 7818 provided that 
malignant new growths of skin were to be rated as scars, 
disfigurement, etc., on the extent of constitutional 
symptoms, physical impairment.

DC 7800 provided that disfiguring scars of the head, face, or 
neck warrant a noncompensable disability rating when slight; 
a 10 percent rating when moderate and disfiguring; a 30 
percent rating when severe, especially if producing a marked 
and unsightly deformity of eyelids, lips, or auricles; and a 
50 percent rating when complete or exceptionally repugnant 
deformity of one side of face or marked or repugnant 
bilateral disfigurement.  

Superficial scars that were poorly nourished and had repeated 
ulceration warranted a 10 percent disability rating.  
Superficial scars that were tender and painful on objective 
demonstration also warranted a 10 percent rating.  38 C.F.R. 
§ 4.118, DCs 7803, 7804 (2002).

In general, separate ratings may be assigned based upon 
appearance, healing, and/or impairment of function of the 
part affected.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994) 
(holding that separate disability ratings may be assigned for 
distinct disabilities resulting from the same injury so long 
as the symptomatology for one condition is not "duplicative 
of or overlapping with the symptomatology" of the other 
condition.)

Under the revised rating criteria, in effect since August 30, 
2002, malignant neoplasms (other than malignant melanoma) are 
rated as disfigurement of the head, face, or neck (DCs 7801-
05) or impairment of function.  38 C.F.R. § 4.118, DC 7818.  
In this case, the Veteran has not required therapy comparable 
to that used for systemic malignancies, i.e., systemic 
chemotherapy, X-ray therapy more extensive to the skin, or 
surgery more extensive than local wide excision.  As such, 
there is no basis for a mandatory 100 percent rating for any 
time during the appeal period.

DC 7800 provides that a skin disorder with one characteristic 
of disfigurement of the head, face, or neck is rated 10 
percent disabling.  A skin disorder of the head, face, or 
neck with visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement, is rated 30 percent 
disabling.  A skin disorder of the head, face, or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement, is rated 50 percent 
disabling.  A skin disorder of the head, face, or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of three or more features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with six or more 
characteristics of disfigurement, is rated 80 percent 
disabling.

Note (1) to DC 7800 provides that the eight (8) 
characteristics of disfigurement for purposes of rating under 
38 C.F.R. § 4.118, are (1) Scar is 5 or more inches (13 or 
more cm.) in length; (2) Scar is at least one-quarter inch 
(0.6 cm.) wide at the widest part; (3) Surface contour of 
scar is elevated or depressed on palpation; (4) Scar is 
adherent to underlying tissue; (5) Skin is hypo-or hyper-
pigmented in an area exceeding six square inches (39 sq. 
cm.); (6) Skin texture is abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six square inches 
(39 sq. cm.); (7) Underlying soft tissue is missing in an 
area exceeding six square inches (39 sq. cm.); (8) Skin is 
indurated and inflexible in an area exceeding six square 
inches (39 sq. cm.).  

DC 7803 provides a 10 percent rating for scars that are 
superficial and unstable.  Note (1) to DC 7803 provides that 
an unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.  Note (2) 
provides that a superficial scar is one not associated with 
soft tissue damage.

DC 7804 provides a 10 percent rating for superficial scars 
that are painful on examination.  

At the November 2009 Travel Board hearing, the Veteran 
testified that he experiences active scarring breakouts every 
six months that result in pain, tenderness, and 
discoloration.  The Veteran exhibited active, open lesions on 
his head and face at the Travel Board hearing, and it was 
noted that the Veteran's scars are unstable and superficial.  
The Veteran provided credible testimony as to his symptoms 
and their effects on his daily living.  The Veteran's 
representative noted on the record that the Veteran has 
multiple scars on his face that are a brownish color.  

With regard to the specific scars and his symptoms, the 
Veteran testified that he has two scars on his upper lip that 
are located under his nose on both sides.  He testified that 
the scars are painful and occasionally become open lesions.  
He also testified that the scars make his lip feel bad and 
make it hard to talk.  The Veteran testified that he has one 
scar on his top, right temple area that is painful, which was 
observed to be open at the hearing.  He also testified that 
he has two scars on his right and left upper cheeks that are 
painful and, at times, become open, raw lesions.  The Veteran 
testified that he has crusting on his right upper ear, which 
was also was observed to be open at the hearing.  He also 
testified that he almost always has scaling behind both of 
his ears down his jawline.  Finally, the Veteran testified 
that the scars affects his daily living in that they distract 
him and that he always holds his hands up to his face.

Additional evidence includes a medical report from Dr. M.R., 
received in February 2008, which described the Veteran as 
manifesting residual scars on the left upper lip, right upper 
lip, left cheek, and right posterior aspect of the neck.  It 
was determined that these scars were subjectively tender and 
painful.

Similarly, VA examination in March 2008 described areas of 
scarring at the upper right and left lip, left frontal area 
and right posterior neck.  There were active lesions at the 
right face consistent with the appearance of basal cell 
carcinoma.  It was noted that private biopsy reports 
indicated diagnoses of squamous and basal cell carcinomas.

VA examination in May 2007 described the Veteran as having 
barely visible scars present along the upper lip, the left 
side of cheek measuring 1.5 centimeters, the right side of 
neck measuring 2.5 centimeters with a linear scar embedded in 
the skin fold, and a 7 centimeter scar just medial to the 
right scapula.  The scars were barely visible with slight 
discoloration of the neck scar.  There was no pain, 
tenderness, adherence to underlying tissue, elevation or 
depression, keloid formation, disfigurement or limitation of 
function due to the scars.

Based on the foregoing, the Board finds the preponderance of 
the evidence supports the grant of a 30 percent disability 
rating under DC 7800 (2002).  In making this determination, 
the Board notes the evidence shows the Veteran experiences 
recurrent scarring breakouts that affect his upper lip, right 
temple area, upper cheeks, and upper ears.  The evidence 
shows the Veteran experiences constant pain during the 
breakouts and that the scars become open, raw lesions 
occasionally.  The evidence also shows the Veteran 
experiences discoloration, as his representative noted that 
the scars, as observed at the Travel Board hearing, were a 
brownish color.  The evidence further shows that the two 
scars on the Veteran's lip make it hard for him to talk and 
that all of his scars result in him holding his hands to his 
face.  Given the visible distortion of the lips and the open 
lesions demonstrated at the hearing, the Board finds the 
Veteran's service-connected skin caner disability more nearly 
approximates the severe scar disability contemplated by DC 
7800 (2002) and that a 30 percent disability rating is 
warranted throughout the pendency of this appeal.

A higher, 50 percent rating is not warranted under DC 7800 
(2002) because complete or exceptionally repugnant deformity 
is not described by the evidence of record.  Indeed, while 
the Veteran experiences some deformity, the evidence shows 
the disability is intermittent and, when active, does not 
result in complete or exceptionally repugnant deformity on 
either side of the face.  The VA examiner in May 2007 
provided opinion that the Veteran's scarring caused no 
disfigurement.  The Veteran's representative described the 
scarring disfigurement as akin to dimples, during an active 
phase as exhibited at the hearing.

Similarly, the Board finds a 50 percent rating is not 
warranted under DC 7800 (2006) because the evidence does not 
show the Veteran visible or palpable tissue loss, asymmetry 
of two features of paired sets of features, or that the 
Veteran exhibits four or five characteristics of 
disfigurement.  Notably, it was stipulated that the scarring 
characteristics involving length, width, 
hyper/hypopigmentation, texture abnormality or induration 
flexibility have not been met.  Again, the Board reiterates 
that the Veteran's representative described the scarring 
disfigurement as akin to dimples even during an active phase, 
and the VA examiner found that such disability did not result 
in disfigurement during an inactive phase.

The Board also finds that the Veteran is entitled to separate 
10 percent disability ratings under DCs 7803 and 7804 (2002), 
throughout the pendency of this appeal, given the evidence 
that the Veteran's scars demonstrate repeated ulceration and 
are painful.  The Veteran's private physician described the 
Veteran as manifesting tender and painful lesions.  The 
Veteran also testified to this fact.  The Board further notes 
that the open lesions witnessed at the hearing speak for 
themselves on both of these issues.  As the Veteran is 
competent to testify as to the symptoms he experiences, such 
as pain and ulceration, and his testimony at the November 
2009 hearing is considered credible, the Board finds that the 
criteria under DCs 7803 and 7804 have been met.  

The Board has considered the Veteran's service-connected 
residual skin cancer disability under all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The 
Veteran has described interference with speech due to his lip 
scar and some embarrassment due to visual deformity.  In May 
2007, a VA examiner found no functional impairment due to the 
Veteran's skin cancer.  The Board notes that these symptoms 
have been taken into account in the assignment of a 30 
percent rating under DC 7800, which is extremely liberal and 
favorable.  The provisions of 7802 are not applicable given 
the entire area encompassed.  See Transcript of November 2009 
Board hearing, p. 22.  Otherwise, the Board finds there are 
no other diagnostic codes that provide a basis to assign an 
evaluation higher than the disability ratings assigned 
herein.  

In summary, and for the reasons and bases set forth above, 
giving the benefit of the doubt to the Veteran, the Board 
concludes that the preponderance of the evidence supports the 
grant of a 30 percent disability rating under DC 7800 (2002), 
due to disfigurement of the head and face, and separate 10 
percent ratings under DCs 7803 and 7804 due to scars with 
repeated ulceration and painfulness.  Higher disability 
ratings are not supported by the preponderance of the 
evidence.  All reasonable doubt has been resolved in favor of 
the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, supra.

Finally, in view of the Court's holding in Fenderson, the 
Board has considered whether the Veteran was entitled to a 
"staged" rating for his service-connected disability, as 
the Court indicated can be done in this type of case.  
However, upon reviewing the longitudinal record in this case, 
the Board finds that, at no time since the filing of the 
Veteran's claim for service connection in October 2001, has 
his residual skin cancer disability been more disabling than 
as currently rated under this decision.

Finally, the Board is aware of the Veteran's complaints as to 
the effects his service-connected skin cancer has on his 
activities of work and daily living.  In the Board's opinion, 
all aspects of the Veteran's symptomatology have been 
encompassed in the schedular ratings assigned.  In this 
respect, the Veteran's disability at issue does not meet the 
criteria for the maximum available rating, and does not 
demonstrate any aspects of disability not squarely addressed 
in the criteria supporting the current rating.

As the assigned schedular evaluation is deemed adequate and 
less than the potentially maximum schedular evaluation, there 
is no basis for extraschedular referral in this case.  See 
Thun v. Peake, 22 Vet. App. 111, 114-15 (2008).  The Board 
further observes that there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
the service-connected disability at issue, that would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

The claim of entitlement to an initial 30 percent disability 
rating under DC 7800, a separate 10 percent rating under DC 
7803, and a separate 10 percent rating under DC 7804, for 
service-connected skin cancer with residual scars is granted.  

 


____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


